Name: Commission Regulation (EEC) No 399/85 of 15 February 1985 suspending the sale of skimmed-milk powder from public storage within the scope of Regulation (EEC) No 2213/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 2. 85 Official Journal of the European Communities No L 48 /25 COMMISSION REGULATION (EEC) No 399/85 of 15 February 1985 suspending the sale of skimmed-milk powder from public storage under Regula ­ tion (EEC) No 2213/76 HAS ADOPTED THIS REGULATION : Article 1 The application of Article 1 of Regulation (EEC) No 2213/76 is hereby suspended. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 79/85 (4), determines the conditions for placing stocks of skimmed-milk powder bought in by the interven ­ tion agencies on the market ; whereas, in the light of the situation on the market and of the closeness of the new marketing year which involves fixing new buying-in prices on intervention , sales by the interven ­ tion agencies under the abovementioned Regulation (EEC) No 2213/76 should be suspended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, The suspension provided for in Article 1 shall not apply to successful tenderers referred to in the second subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 2213/76 for the supply of goods under the Commu ­ nity food-aid arrangements who have been designated at the date of entry into force of this Regulation . Article 3 This Regulation shall enter into force on 16 February 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 249, 11 . 9 . 1976, p. 6 . 4 OJ No L 11 , 12 . 1 . 1985, p. 5 .